Citation Nr: 0711747	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  06-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating, greater than 20 percent, 
for inactive tuberculosis, pulmonary, with chronic 
obstructive disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to May 1945, from April 1946 to October 1947, 
and from December 1947 to December 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased from noncompensable to 20 
percent the evaluation assigned to inactive tuberculosis, 
pulmonary, with chronic obstructive disease.  The veteran had 
requested a hearing before the Board, but subsequently 
withdrew the request in a January 2007 statement.  Due to the 
veteran's advanced age, the Board has granted a motion to 
advance the case on its docket.  38 U.S.C.A. § 7107 (West 
2002 and Supp. 2006); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND


The Statement of the Case (SOC) relating to this claim was 
issued in March 2006.  Thereafter, additional, non-
duplicative evidence was received, to include a March 2006 
private pulmonary function test report, an April 2006 
statement from Dr. Go, and a June 2006 VA expert medical 
opinion by Dr. Yellayi.  These medical records and opinions 
are relevant to his claim.  

The veteran did waive local jurisdictional review insofar as 
the March 2006 private pulmonary function test report, but 
the waiver did not encompass all other evidence received 
after the March 2006 SOC.  If a SOC or supplemental SOC 
(SSOC) is prepared before the receipt of further evidence, a 
SSOC must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).   
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to an issue on appeal because it shows current 
objective findings.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a SSOC.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The new evidence shows, among other things, a March 2006 
pulmonary function test indicative of a considerable decrease 
in FEV-1 and FVC capacity compared with the prior September 
2005 and February 2006 VA examination results.  Specifically, 
the March 2006 report is indicative of FEV-1 and FVC capacity 
at 47 percent and 44 percent respectively, whereas the 
September 2005 report is indicative of FEV-1 and FVC capacity 
at 82 percent and 68 percent respectively.  The February 2006 
VA examiner, moreover, described the veteran's pulmonary 
function test results as "moderate restrictive lung 
defect."

The veteran further alleges that he is currently rated under 
the diagnostic criteria for tuberculosis, which he believes 
is erroneous.  Rather, he alleges his illness is actually 
chronic obstructive pulmonary disease (COPD) and, therefore, 
he should be rated appropriately under that condition's 
diagnostic criteria.

The RO obtained a VA expert opinion to clarify the severity 
and type of lung condition at issue.  Dr. Yellayi opined that 
the March 2006 private test results are indicative of 
restrictive lung condition.  Specifically, the examiner noted 
the "veteran does not have active pulmonary T.B.  It is as 
likely as not veteran has COPD and asthma." The examiner 
also opined that the "veteran has restrictive lung defect 
due to the [service related] thoracotomy and lobectomy."

The Board notes that the RO did consider rating the veteran 
under the COPD diagnostic criteria in the March 2006 SOC and, 
at that time, found it less favorable than the tuberculosis 
diagnostic criteria.  In light of the new evidence, however, 
it is unclear that the current severity of the veteran's 
condition is accurately reflected in the claims file.  A new 
VA examination is indicated. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine the 
type and severity of his service-connected 
lung condition.  The claims file and 
treatment records must be made available to 
and pertinent documents therein be reviewed 
by the examiner in connection with the 
examination, and it should be so indicated in 
the report. The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment, to include a pulmonary 
function test.

2.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claim.  The RO must 
consider all applicable laws and regulations, 
including but not limited to, consideration of 
any other arguably applicable diagnostic 
criteria, to include tuberculosis, COPD and 
asthma.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, the claim 
should be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

